Title: Report from John Lenthall, 18 June 1803
From: Lenthall, John
To: Jefferson, Thomas


          
          Rough Stone & Brick work done to the
          South Wing of the Capitol June 13th. to 18th. 1803
          
          
            
              — South front —
            
            
              
              
              Cubc feet
            
            
              Stone work excluding extra labor to the
              }
              1695
            
            
              Cellar Windows—about
            
            
              Bricks laid in do about 1000
              
              
            
            
              — East front —
            
          
            
              Stone work &c, as above
              713
            
            
              Bricks laid in do—1500
              2408
            
            
              Perches
                  98
            
            
              Whole Amt. of Bricks laid in the Reversed Arches
              37,598
            
            
              Whole Amt of Bricks in the internal Arches
              14,964
            
            
              Whole Tale
              52,562
            
            
              Customary allowance for wast. 10/100 say 6/100 =
                3153
            
            
              
              55,715
            
            
              for B H Latrobe
              
            
          
          
            Jno Lenthall
          
          
          
             NB there are 480 Bricks yet to lay, in the two large Reversed Arches, East and West fronts, included in the above Statement—
          
        